Case: 13-30811      Document: 00512565790         Page: 1    Date Filed: 03/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-30811                          March 19, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
JUSTO E. ROQUE, JR.,

                                                 Plaintiff–Appellant,
v.

AT&T, INCORPORATED; AT&T TELECONFERENCE SERVICES; JUDY
NEWSONE, AT&T Executive Appeals; STEPHEN SITTON; RANDALL L.
STEPHENSON, AT&T’s Incorporated Chairman Chief Executive
Office/Headquarter; FREYA CHATELAIN, Legal Representative AT&T’s;
NATHAN PIERCE, Legal Representative Supervisor AT&T’s,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-434


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Justo E. Roque, Jr., appeals the district court’s
dismissal of his complaint against AT&T Inc., AT&T Teleconference Services,
and AT&T employees Judy Newsone, Stephen Sitton, Randall L. Stephenson,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-30811         Document: 00512565790         Page: 2    Date Filed: 03/19/2014



                                        No. 13-30811
Freya Chatelain, and Nathan Pierce (collectively, Defendants–Appellees) for
failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). We
affirm.
      The dispute in this case arises out of Roque’s inability to connect to a
conference call hearing with the Louisiana Department of Children and Family
Services (LDCFS) using AT&T’s teleconference service, which resulted in the
dismissal of his case before LDCFS. A generous reading of Roque’s pro se
complaint 1 is that he made multiple attempts to call in to the conference, was
unable to do so due to neglect or other conduct attributable to AT&T, and that
this caused him a loss of program benefits, emotional distress, and physical
injuries.
      This court reviews de novo a district court’s dismissal for failure to state
a claim. 2 We “accept as true all well-pleaded facts.” 3 The complaint need not
contain detailed factual allegations. 4 However, in order to survive a motion to
dismiss for failure to state a claim under Federal Rule of Civil Procedure
12(b)(6), the complaint “must provide the plaintiff’s grounds for entitlement to
relief—including factual allegations that when assumed to be true raise a right
to relief above the speculative level.” 5
       Roque brought his claim against the defendants in federal district court
pursuant to federal question jurisdiction under 28 U.S.C. § 1331, alleging
violations of 47 U.S.C. § 225 and the Civil Rights Act of 1991. 47 U.S.C. § 225
seeks to ensure the availability of telecommunications services for hearing-


       1See, e.g., Bustos v. Martini Club, Inc., 599 F.3d 458, 465 (5th Cir. 2010) (“We are
mindful that we must construe [plaintiff’s] pro se complaint liberally.”).
       2   Miller v. BAC Home Loans Servicing, L.P., 726 F.3d 717, 721 (5th Cir. 2013).
       3   Rosenblatt v. United Way of Greater Hous., 607 F.3d 413, 417 (5th Cir. 2010).
       4   Id.
       5   Id. (internal quotation marks omitted).
                                               2
     Case: 13-30811          Document: 00512565790            Page: 3   Date Filed: 03/19/2014



                                           No. 13-30811
impaired and speech-impaired individuals. 6 The Civil Rights Act of 1991 is an
amendment to the Civil Rights Act of 1964 passed to create additional
remedies for discrimination and harassment in the workplace and to generally
improve the scope and effectiveness of federal civil rights protections. 7
      As the district court noted in granting the defendants’ 12(b)(6) motion to
dismiss, Roque’s complaint “contains no facts showing that defendants violated
either [47 U.S.C. § 225] or the Civil Rights Act [of 1991].” Roque does not allege
that AT&T’s telecommunications service was unavailable to him because of a
hearing or speech impairment, or that he even has such an impairment. Nor
does he claim that he had an employment relationship with AT&T that might
form the basis of an employment discrimination or harassment claim, or that
his federal civil rights generally were violated by the defendants in any way.
Because Roque has not alleged facts that, if proven true, could establish
violations of 47 U.S.C. § 225 or the Civil Rights Acts of 1991 and entitle Roque
to relief, he has failed to state a claim. 8 Therefore, the district court did not
err in granting the defendants’ Rule 12(b)(6) motion to dismiss on that ground.
                                       *        *         *
      AFFIRMED.




      6   47 U.S.C. § 225.
      7   See Civil Rights Act of 1991, Pub. L. No. 102-166, §§ 2-3, 105 Stat. 1071, 1071 (1991).
      8 See FED. R. CIV. P. 8(a)(2) (requiring that a complaint contain “a short and plain
statement of the claim showing that the pleader is entitled to relief” (emphasis added)).
                                                3